The opinion of the court was delivered by
Porter, J.:
The plaintiffs appeal from an order of the district court of June 10,1920, refusing to enjoin the county board of Atchison county from proceeding further with the erection of a memorial building under the provisions of chapter 279, Laws of 1919, which authorized counties and cities to erect' military memorials and to issue bonds and incur indebtedness therefor. There was no stay granted of the proceedings, ‘doubtless for the reason that when the appeal reached here *99substantially the entire proceeds of the sale of the bonds had been expended in attempting to complete the construction of the building.
While the case was pending here the act of 1919, under which the county was proceeding, was held invalid. (The State, ex rel., v. City of Salina, 108 Kan. 271, 194 Pac. 931.) It is conceded that the amount of bonds voted and issued was not sufficient to complete the building according to the original plans and that some part of the construction still remains to be finished.
In view of these facts the court regards the questions presented by the appeal (many of which involved the interpretation and construction of language used in the act of 1919) as of no practical importance to any of the parties, leaving nothing here but a moot case.
The appeal is therefore dismissed.